DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
Applicant argues “Reliance on Wu for disclosing such features appears to be misplaced. For example, Wu fails to disclose a dielectric film being disposed on one side of the foam backing. Rather, Wu discloses a honeycomb structure wherein dielectric films are disposed on both the top and bottom surfaces of the foam backing. Thus, such dielectric layers create a structure that is entirely different from the FSS panel defined by Applicant’s claims. This is entirely different from the features of independent claim 11 which expressly define the dielectric film being disposed on top of the foam backing, and subsequent layers being stacked on the dielectric film (and foam backing) as layers formed over each other.” Applicant states that Wu fails to disclose dielectric film being disposed on the foam backing and then states that Wu discloses dielectric films are disposed on top and bottom surfaces of the foam backing. This would imply that Wu does teach the dielectric film is on top of the foam backing. Thus the argument is not understood. Further the reliance on Wu is according to Barkeshli in view of Wu, not Wu alone for the layer arrangement, nor has Applicant presented any arguments for Wu’s teaching of substitutability of honeycomb with foam or vice-versa as is well-known in the art, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Wu is completely silent regarding any types of zones being defined on the FSS panel however Wu is the secondary reference in the rejection. Regardless, Applicant’s further ‘defining’ the surface using lines and arcs on the surface of the FSS in the claim without additional positive limitations of said lines and arcs amounts to the equivalence of being capable/able to have imaginary lines and arcs drawn on the surface of the FSS which does not entail a positive limitation on the claim. Thus defining/drawing lines and arcs on a prior art reference satisfies the claim limitation and is not a patentable difference. After further consideration and discussion with another Primary Examiner, the Examiner further notes that claim 14 does not further amount to a positive limitation of the limitations of the claim to the surface itself beyond drawing/creating imaginary lines which corresponding to the theta and phi components of the incident angle from the first feedhorn which, as noted for the other dependent claims including theta and phi values of the incident angle is taken into account in the reference.  
Furthermore, with regard to the claimed invention, Barkeshli and/or Wu, alone or in combination, teaches significantly all structural limitations, as recited in the prior art rejections previously and provided herein. Respectfully, the Applicant has not distinguished the claimed apparatus from the prior art apparatus as appropriately necessary with regard to the MPEP section.
Reference is made to MPEP § 2112.01(I):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product [emphasis original]. In re Best, 562 F.2d at 1255, 195 USPQ at 433.

“[A] basis for believing that products of the applicant and the prior art are the same” were sufficiently provided in the previous Rejection and herein. A person of ordinary skill would recognize such elements give rise to the functional properties as stated in the previous Rejection and herein regarding the arcs and lines based on theta and phi components of the incident angles of the waves of the first feedhorn. This follows from the fact that antenna structures are electromagnetic boundary value problems, and, therefore, the fields radiated from an antenna must satisfy Maxwell’s equations, as well as the boundary conditions imposed by the antenna structure, as stated in the first two sentences of section III.B of "Antenna Theory: A Review," Constantine A. Balanis, Proceedings of the IEEE, Vol. 80, No. 1, January 1992 (“Balanis-Review”) and in the paragraph discussing equations 3a-3d.  A person of skill would have appreciated that it is antenna shapes that give rise to the relevant electromagnetic boundaries (for example, equations 6 of Balanis-Review are integrals over the surfaces of the shapes). In addition, a person of skill would have appreciated that those shapes that are electrically conductive usually make a singularly significant contribution to the electromagnetic properties of the antenna (see equations 6 of Balanis-Review, and the associated discussion), as do those that feed the antenna (the electromagnetic boundaries of the fed fields are especially crucial since the fed fields usually possess the largest field magnitudes). For further information see also In Re Schreiber, 44 USPQ2d 1429 (CAFC 1997), which states that: "A patent applicant is free to recite features of an apparatus either structurally or functionally. . . . Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk . . . As our predecessor court stated in Swinehart, 439 F.2d at 213, 169 USPQ at 228: where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on."
After much consideration the Examiner has noted allowable subject matter below. 

Claim Objections
Claim 11 objected to because of the following informalities:  there is a large space between “reflects” and “waves”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "predetermined 0 component" which is indefinite. The θ component is not defined in the specification, the Examiner interprets this as the theta component.

Claim Rejections - 35 USC § 103
Claim 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5471224 (hereinafter “Barkeshli”) in view of US 20170264020 A1 (hereinafter “Jackson”) and in view of US 5373302 (hereinafter “Wu”).
Claim 11: Barkeshli teaches a system comprising: a reflector antenna unit (e.g., see 12 in FIG. 2) comprising: a reflector dish (e.g., see 18), a first feedhorn (e.g., see 22 or 24) configured to operate in a first frequency range (e.g., Col. 3, Lns. 10-19), a second feedhorn (e.g., see 20) configured to operate in a second frequency range (e.g., see Col. 3, Lns. 8-11); and an FSS panel (e.g., see 14) disposed between the first feedhorn and the second feedhorn, the FSS panel comprising: a honeycomb backing (e.g., see 46 in FIG. 4, Col. 4, Lns. 39-43), a dielectric film (e.g., see 48, Col. 4, Lns. 28-35) disposed on the foam backing, a plurality of unit cells (e.g., see 38 in FIG. 3) defined on the dielectric film, a plurality of metallic patterns (e.g., see 40, 40A, 40B, 40C) formed on the dielectric film, and one or more zones defined on a surface of the FSS panel (e.g., see zones of 40A, 40B, 40C), wherein each of the one or more zones comprises an area defined by a portion of at least one of a plurality of radial lines, a portion of at least one of a plurality of arcs, or both (wherein the zones are fully capable of being further defined into a line or an arc or both and the limitation does not amount to an additional positive limitation of the claim beyond conceptually/visually dividing the FSS surface into a line or an arc area of the zone), wherein the FSS panel is equidistant from both the first feedhorn and the second feedhorn (e.g., feedhorns 22 and 20 in FIG. 2 are equidistant from FSS panel 14, see Col. 3, Lns. 44-47), and wherein the FSS panel transmits waves in the first frequency range and reflects waves in the second frequency range (e.g., see Col. 3, Lns. 36-47).
Barkeshli may not teach the honeycomb backing is a foam material. Barkeshli does not explicitly teach a reflector dish mounted on a base, a support arm extending from the base; a first feedhorn mounted at an end of the support arm; the second feedhorn mounted on the support arm.
However Wu teaches a system comprising: a reflector antenna unit (e.g., FIGS. 1-2) comprising: a reflector dish (e.g., see dish in FIGS. 1-2), a first feedhorn (e.g., see 13) configured to operate in a first frequency range (e.g., see pass bands in FIGS. 1-2), a second feedhorn (e.g., see 12) configured to operate in a second frequency range (e.g., see reflect bands); and an FSS panel (e.g., see FSS 11 and FIGS. 3a-4c) disposed between the first feedhorn and the second feedhorn, the FSS panel comprising: a foam or honeycomb backing (e.g., see 14, 20 in FIG. 3b, 4c; see Col. 4, Lns. 15-33, Col. 4, Ln. 63 to 21 and Col. 8, Lns. 51-59, Col. 9, Lns. 1-20, Col. 9, Lns. 20-25 for foam equivalence, e.g., see TABLES 1-4), a dielectric film (e.g., see S1, S2 in FIG. 3B, S3, S4, 21, 24 in FIG. 4c; Col. 6, Lns. 23-34) disposed on the foam backing, a plurality of unit cells (e.g., see cells in in FIG. 3-4) defined on the dielectric film, a plurality of metallic patterns (e.g., see 15, 17 in FIGS. 3a, 3b, see 22, 23 in FIGS. 4a-4b) formed on the dielectric film, and one or more zones defined on a surface of the FSS panel (e.g., any zone in the FSS), a portion of at least one of a plurality of arcs, or both (wherein the zones are fully capable of being further defined into a line or an arc or both and the limitation does not amount to an additional positive limitation of the claim beyond conceptually/visually dividing the FSS surface into a line or an arc area of the zone), and wherein the FSS panel transmits waves in the first frequency range and reflects waves in the second frequency range (e.g., see reflect and pass bands).
Further Jackson teaches a reflector dish (e.g., see 302 in FIG. 3) mounted on a base (e.g., see base as shown), a support arm extending from the base (e.g., see support arm extending from base); a first feedhorn (e.g., see 304) mounted at an end of the support arm; the second feedhorn (e.g., see 306) mounted on the support arm.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the FSS utilizing a foam backing instead of the honeycomb backing of Barkeshli as taught by Wu for the equivalence substitution as would be desired depending on the dielectric constant and properties desired of the backing material and is predictable as explored and cited above by Wu. 
Before the effective filing date of the invention, it would have been obvious to form the reflector dish of Barkeshli mounted on a base, a support arm extending from the base, and the first feedhorn mounted at an end of the support arm and the second feedhorn mounted on the support arm in order to form a support for the feedhorn while also utilizing the support and base for the reflector forming an integral antenna system.
Claim 12: Barkeshli teaches wherein the FSS panel is sized to provide coverage over an entire surface area of the reflector dish illuminated by the first feedhorn (e.g., wherein the FSS panel is in a state of being optimized for maximum illumination, also see MPEP §§ 2112, 2114).
Claim 13 and 17: Barkeshli may teach wherein a geometry of the metallic patterns in each of the one or more zones are optimized and/or defined based, at least in part, on a Φ component and a θ component of incident angles of waves from the first feedhorn (e.g., wherein the unit cells are based, at least in part, on the transmission wave of the first feedhorn, see Col. 2, Lns. 24-38, Col. 3, Lns. 35-48, Col. 5, Lns. 36-53, also see MPEP §§ 2112, 2114) but it is not explicitly stated.
However Wu further teaches wherein the geometry of unit cells of one or more zones of an FSS (e.g., see 11 in FIGS. 1-2 and 17, 15 in FIGS. 3a-3b or 22, 23 in FIGS. 4a-4c), for transmission/reflecting frequencies of the X and Ka band signal and reflecting/transmission of the S and Ku band signal waves (e.g., see FIGS. 1-2), are optimized and/or defined based, at least in part, on a Φ component and a θ component of incident angles of waves from the transmission feedhorn (e.g., see Col. 7, Lns. 24-40, TABLE 1, Col. 8, Lns. 25-38, TABLE 2, Col. 9, Lns. 9-36, TABLE 3, etc.).
Before the effective fling date of the invention, it would have been obvious to a skilled artisan to consider the FSS panel and unit cells of Barkeshli being designed for the transmission feedhorn properties including the incident angles of the electromagnetic wave in order to optimize the FSS panel for the transmission of electromagnetic waves as discussed and taught by Wu.
Claim 14: Barkeshli teaches the system of claim 11, wherein each radial line corresponds to a value for a predetermined Φ component of an incident angle of waves from the first feedhorn, each arc corresponds to a value for a predetermined θ component of the incident angle of waves from the first feedhorn, and the plurality of radial lines radially divide a surface of the FSS panel and the plurality of arcs rotationally divide a surface of the FSS panel (wherein the zones are fully capable of being further defined into a line or an arc or both depending on any factors including Φ component of an incident angle of waves from the first feedhorn and θ component of the incident angle of waves and the limitation does not amount to an additional positive limitation of the claim beyond conceptually/visually dividing the FSS surface into a line or an arc area of the zone, e.g., see MPEP §§ 2112.01 and 2114).
Claim 15: Barkeshli teaches the system of claim 11, wherein each of the one or more zones comprises: an area defined by two adjacent arcs from a plurality of arcs that rotationally divide a surface of the FSS panel, wherein each arc corresponds to a value for a predetermined θ component of an incident angle of waves from the first feedhorn (wherein the zones are fully capable of being further defined into multiple arcs on the FSS panel based on θ component of an incident angle and the limitation does not amount to an additional positive limitation of the claim beyond conceptually/visually dividing the FSS surface into multiple arcs in areas of the zone, e.g., see MPEP §§ 2112.01 and 2114).
Claim 16: Barkeshli teaches wherein: the FSS panel comprises a plurality of layers (e.g., see multiple layers of 42 in FIG. 4) however not explicitly each layer includes a foam backing, a dielectric film, and a plurality of unit cells.
However Wu teaches an FSS panel (e.g., see 11 in FIGS. 1-2), for transmission/reflecting frequencies of the X and Ka band signal and reflecting/transmission of the S and Ku band signal waves (e.g., see FIGS. 1-2), having a plurality of unit cells (e.g., see 15, 17 in FIG. 3a-3b) on a foam backing (e.g., see 14, 20 in FIG. 3b, 4c; see Col. 4, Lns. 15-33, Col. 4, Ln. 63 to 21 and Col. 8, Lns. 51-59, Col. 9, Lns. 1-20, Col. 9, Lns. 20-25 for foam equivalence, e.g., see TABLES 1-4) and dielectric film (e.g., see 16, S1), or plurality of layers comprising a plurality of unit cells (e.g., see 22, 23 in FIGS. 4a-4c), each on dielectric film (e.g., see 21, S3, 24, S4) and a foam backing (e.g., see 20).
 Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the plurality of unit cells of Barkeshli on additional layers as taught by Wu, and each comprising a plurality of cells, dielectric film, and a foam backing in order to form a multi layer FSS panel which may utilize additional properties of the different FSS for adjusting the characteristics of the panel and the transmission/reflection properties and/or since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (7th Cir. 1977).
Claim 18: the modified invention of Barkeshli is such wherein the metallic patterns contain at least one dimensions that can be adjusted; and a geometry of the geometry of the metallic patterns if further optimized by adjusting the at least one dimension (e.g., see Col. 4, Lns. 41-68 to Col. 5, Lns. 1-8).

Allowable Subject Matter
The Examiner’s initial attempted contact to discuss allowable subject matter failed and additional effort was not taken due to time limitations. The Examiner submits that incorporating the plurality of lines and arcs based on components of the incident angle of waves of the first feedhorn into the actual design optimization of the FSS in a positive limited manner would be allowable. As an example, the amendment “wherein each of the one or more zones is configured to be optimized by an area defined by a portion of at least one of a plurality of radial lines, a portion of at least one of a plurality of arcs, or both; wherein each radial line corresponds to a value for a predetermined Φ component of an incident angle of waves from the first feedhorn, each arc corresponds to a value for a predetermined θ component of an incident angle of waves from the first feedhorn, and the plurality of radial lines radially divide a surface of the FSS panel and the plurality of arcs rotationally divide a surface of the FSS panel” into claim 11 would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/           Examiner, Art Unit 2845